Citation Nr: 1134548	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  10-08 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan






INTRODUCTION

The Veteran had active military service from October 1948 to October 1949, and from October 1950 to May 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2008 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  Throughout the appeal period, the Veteran has manifested hearing acuity no worse than Level V in his right ear and no worse than Level VIII in his left ear.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran filed his claim seeking an increased rating for his service-connected bilateral hearing loss in October 2006.  A letter dated in October 2006 satisfied the duty to notify provisions concerning this increased rating claim.  In particular, the correspondence informed the Veteran of the need for evidence of a worsening of his service-connected disorder.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The Veteran was informed of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated for his service-connected disability and informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  In addition, the October 2006 letter notified the Veteran of how VA determines disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  As this correspondence was issued to the Veteran prior to the initial adjudication of his appeal in April 2008, no timing error with respect to VCAA notification occurred in the present appeal.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records as well as all available and identified post-service VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Neither the Veteran nor his representative has identified any outstanding medical records.  

The duty to assist includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  VA examinations with respect to the issue on appeal were obtained in November 2006 and November 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they were predicated on a review of the Veteran's medical records, an interview of the Veteran and a discussion of his medical history, and the examinations fully address the rating criteria that is relevant to rating the disability in this case.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

In this regard, the Board acknowledges that the record reflects that the Veteran's claims file was not available for review during the November 2006 VA examination, and it is unclear whether his claims file was available for review during the November 2009 VA examination.  However, the Board observes that review of the claims file is only required where necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions; necessity for pre-examination records review is to be determined according to the facts of each individual case.  See VAOPGCPREC 20-95; 61 Fed. Reg. 10,064 (1996).  Here, resort to the Veteran's claims file was not necessary because the Veteran provided an accurate account of his medical history, thus ensuring fully informed examinations.  Also, the claims file was not necessary for the examiners to provide findings as to the current severity of the Veteran's hearing loss, which is the question at issue in this case.  The examiners were not asked to resolve conflicting medical opinions or diagnoses.  So, review of the file was not needed, and a remand for further examination with respect to the Veteran's claim for an increased rating would only delay his appeal and would likely not result in a different outcome.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Merits of the Claim

	A.  Schedular Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of the disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability ratings for service-connected hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations rendered from audiometric evaluations.  38 C.F.R. § 4.85 (2009); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2009).  The Court also noted, however, that, even if an audiologist's description of the functional effects of a veteran's hearing loss disability was somehow defective, he/she bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  

In considering the evidence of record under the laws and records as set forth above, the Board concludes that the Veteran is not entitled to a evaluation in excess of 30 percent for his service-connected bilateral hearing loss under 38 C.F.R. §§ 4.85 or 4.86, Diagnostic Code 6100.  

The evidence of record reflects that the Veteran underwent a private audiological evaluation at the Aurora Health Care Center, in September 2006.  However, the Board finds that these private records are not adequate for rating purposes.  First, only puretone thresholds for the frequencies of 500, 1000, 2000 and 4000 Hertz were provided.  Based on the regulatory provisions, the puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  See 38 C.F.R. §4.85(d).  In addition, although there were speech discrimination scores noted in the report, it is not clear how the speech discrimination scores were determined.  For VA purposes, the Maryland CNC Test must be used.  38 C.F.R. § 4.85(a).  The results of the September 2006 audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
75
XXXX
85
LEFT
55
75
90
XXXX
1000

The private audiogram results were provided in graph form, and the Board has depicted the numerical results from the graph as shown in the charts above.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing).  Based on her evaluation of the Veteran, the audiologist diagnosed the Veteran with bilateral sensorineural hearing loss in the moderately severe to severe range, and described this disability as worse in the left ear.  However, these testing results remain inadequate for VA rating purposes because 1) the puretone threshold average cannot be determined based on the frequencies provided, and 2) it is not clear that the private audiologist used the Maryland CNC for speech discrimination testing as required by VA regulation.  38 C.F.R. § 4.85(a).  

In October 2006, the Veteran was seen again at the Aurora Health Care Center by ear, nose and throat physician, S.D., M.D.  Dr. S.D. observed that the Veteran wore hearing aids in both his ears, and that he was a retired police officer.  Dr. S.D. also reviewed the September 2006 audiometric results and noted that these results showed "a fairly significant loss in both ears with around mid 70s pure tone average in the left ear and mid 60s in the right ear."  Based on his evaluation of the Veteran and review of the medical records, he diagnosed the Veteran with bilateral sensorineural hearing loss that was largely military related and associated with chronic tinnitus.  

The Veteran was afforded a VA examination in November 2006.  The audiological evaluation revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 35, 55, 75 and 80.  The left ear auditory thresholds in the same frequencies were recorded as 65, 75, 95 and 100.  The average pure tone threshold was 61.25 for the right ear and 84 for the left ear, and speech recognition ability was 68 percent in the right ear and 52 percent in the left ear.  According to Table VI, the results of the November 2006 VA examination corresponds to Level V hearing for the right and Level VIII for the left ear.  38 C.F.R. § 4.85(b).  When those values are applied to Table VII, a 30 percent disability rating is assigned.  38 C.F.R. § 4.85, Table IV and VII.  

The Board has also considered whether an evaluation in excess of 30 percent for hearing loss is warranted under 38 C.F.R. § 4.86.  However, during his examination, the Veteran's disability did not meet the requirements of 38 C.F.R. § 4.86.  In this regard, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 Hertz in his right ear or a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Although he had 55 decibels or greater in his left ear, that hearing acuity results also results in a Level VIII finding pursuant to Table VIA.  As such, it is apparent that the currently assigned 30 percent disability evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86(a).  

The Veteran underwent another VA audiological evaluation in November 2009.  The audiological evaluation revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 35, 55, 75 and 80.  For the left ear, auditory thresholds in the same frequencies were recorded as 70, 80, 95 and 105.  The average pure tone threshold was 61 in the right ear and 88 in the left.  Speech recognition ability was 72 percent in the right ear and 68 percent in the left.  The Veteran was diagnosed with asymmetric high frequency sensorineural hearing loss that was greater in the left ear, with reduced word understanding ability.  The results of the November 2009 VA examination correspond to Level V hearing for the right ear and Level VII hearing in the left ear in Table VI.  See 38 C.F.R. § 4.85(b).  When those values are applied to Table VII, a 30 percent disability rating is assigned.  38 C.F.R. § 4.85.  

The Board has also considered whether a higher disability evaluation for hearing loss is warranted under 38 C.F.R. § 4.86.  However, based on the November 2009 examination findings, the Veteran's disability did not meet the requirements of 38 C.F.R. § 4.86.  In this regard, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 Hertz in his right ear or a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Although he had 55 decibels or greater in his left ear, that hearing acuity results also results in a Level VIII finding pursuant to Table VIA.  As such, it is apparent that the currently assigned 30 percent disability evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86(a).  

The Board acknowledges that the Veteran underwent another private audiological evaluation with Dr. G.K. in March 2009.  However, the Board finds these private records inadequate for rating purposes.  Although there were speech discrimination scores noted in the report, it is not clear how the speech discrimination scores were determined.  As previously discussed, the Maryland CNC Test must be used for VA purposes.  38 C.F.R. § 4.85(a).  The results of the March 2009 audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
65
75
80
LEFT
45
75
85
100
110

These results yield a puretone threshold average of 66.25 for the right ear and 92.5 for the left ear.  38 C.F.R. § 4.85(d).  

The private audiogram results were provided in graph form, and the Board has depicted the numerical results from the graph as shown in the charts above.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  However, these testing results remain inadequate for VA rating purposes because it is not clear that the private audiologist used the Maryland CNC for speech discrimination testing as required by VA regulation.  38 C.F.R. § 4.85(a).  

The record reflects that the Veteran worked as a police officer after his separation from service and is currently retired.  During the November 2006 VA examination, the Veteran reported a decrease in his hearing sensitivity and noted that he was currently having difficulty understanding general conversation, as well as hearing the television and radio.  At the November 2009 VA examination, the Veteran maintained that his hearing loss disability is more severe than his current rating reflects.  There was no discussion of the Veteran's history of occupational and recreational noise exposure.  To the extent that these examination reports did not include a more detailed discussion of the effects of the Veteran's hearing loss disability on occupational functioning and daily life, the Board finds no prejudice to the Veteran as a result of this omission.  Indeed, neither the Veteran nor his representative has alleged such prejudice.  Moreover, the evidence does not show, and it has not been contended, that the Veteran's hearing loss disability has resulted in marked interference with employment or activities of daily life.  In statements submitted by the Veteran, he indicates that he has a difficult time interpreting and understanding conversations on television and in person even with the use of his hearing aids.  He further states that he experiences difficulty hearing at church gatherings, at the movie theater, and at other public/social gatherings.  However, there is nothing in the record to show that he experiences difficulty carrying out his activities of daily living as a result of his hearing loss.  Additionally, as previously discussed, the evidence of record reflects that the Veteran is currently retired, and there is nothing to indicate that his retirement was due to or a result of his hearing loss disability.  

Thus, any error on the part of the November 2006 and November 2009 examiners in failing to address the effects of the Veteran's hearing loss disability on occupational functioning and daily life in the examination report is harmless.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Veteran is claiming a higher rating for his bilateral hearing loss, not that the VA examination reports were defective.  See Martinak, 21 Vet. App. at 455.  

Based on the results of these examinations, the Board concludes that a disability evaluation in excess of 30 percent for the Veteran's bilateral hearing loss is not warranted.  It is apparent that the assigned 30 percent disability evaluation for the aforementioned time period for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86.  Although the Veteran has contended that his bilateral hearing loss is more severe than the disability rating reflects, and therefore warrants a higher evaluation, the assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Indeed, the Veteran has further stated that he does not wish to be scheduled for another VA examination given his age, health status and numerous previous audiological evaluations and wishes to proceed with his appeal as it stands.  

Additionally, as the record contains no evidence showing that the Veteran was entitled to a higher rating at any point during the instant appeal, staged ratings are not appropriate.  See Hart, 21 Vet. App. 505.  Thus, the Board finds that the current 30 percent disability evaluation is appropriate and that there is no basis for awarding a higher evaluation for bilateral hearing loss at any time during the current appeal.  38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  

      B.  Extraschedular Rating

In denying the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the rating schedule for hearing loss shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above, the rating criteria considers loss of hearing acuity and degradation of speech discrimination.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his hearing loss.  Indeed, it does not appear from the record that he has been hospitalized at all for that disability.  Additionally, there is not shown to be evidence of marked interference with employment due to his service-connected hearing loss disability.  As previously noted, the Veteran is currently retired.  There is nothing in the record which suggests that the Veteran's retirement is a result of his bilateral hearing loss, nor is there anything to show that the bilateral hearing loss itself markedly impacted his ability to maintain and perform his duties at his employment or obtain other forms of employment.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board finds therefore that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a disability evaluation in excess of 30 percent for service-connected bilateral hearing loss is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


